


110 HR 1077 IH: Internet Consumer Protection Act of

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1077
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Campbell of
			 California (for himself, Mr. Daniel E.
			 Lungren of California, Mr.
			 Cantor, Mr. Feeney,
			 Mr. Goode,
			 Mr. Gohmert,
			 Mr. Price of Georgia,
			 Mr. Doolittle,
			 Mr. Lamborn,
			 Mr. Sali, Mr. Goodlatte, Ms.
			 Zoe Lofgren of California, Mr. Miller
			 of Florida, Mr. Mack,
			 Mr. Garrett of New Jersey,
			 Mr. Gary G. Miller of California,
			 Mr. Sessions,
			 Mr. McCarthy of California,
			 Mr. Rohrabacher,
			 Mrs. Blackburn,
			 Mr. Fossella,
			 Mr. Dreier,
			 Mr. Pence,
			 Mr. Kline of Minnesota,
			 Mr. Wilson of South Carolina, and
			 Mr. Barrett of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Internet Tax Freedom Act to make permanent
		  the moratorium on certain taxes relating to the Internet and to electronic
		  commerce.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Consumer Protection Act of
			 2007.
		2.Amendments to the
			 internet tax freedom actThe
			 Internet Tax Freedom Act (47 U.S.C. 151 note) is amended—
			(1)in section 1101(a)
			 by striking during the period beginning November 1, 2003, and ending
			 November 1, 2007, and
			(2)by striking
			 section 1104.
			
